Per Curiam.
Judgment unanimously reversed upon the law, and new trial granted, with thirty dollars costs to appellants to abide the event.
On this appeal the respondent states that it is incorporated under the Stock Corporation Law. On the trial the appellants attempted to show that the respondent was thus incorporated, and that in violation of the Banking Law (§ 140) it had as a business discounted notes, not only for its own stockholders, but for others. If the respondent was so engaged, it could not recover on the note sued upon here. (New York State Loan & Trust Co. v. Helmer, 77 N. Y. 64; Meserole Securities Co. v. Cosman, 131 Misc. 361; Royal Diamond Co., Inc., v. Ostrin, 133 id, 555.)
The appellants should have been permitted, moreover, to have given proof as to the defense of usury. Whether that defense is good can be determined only after all the facts are in the record.
All concur; present, Cropsey, MacCrate and Lewis, JJ.